UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4793


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRYL T. LUSTER, a/k/a Darryl Tyrone Luster,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cr-00085-RLW-1)


Submitted:    March 26, 2009                  Decided:   May 4, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt,   Valencia   Roberts-Brower,  Assistant   Federal Public
Defenders, Richmond, Virginia, for Appellant. Dana J. Boente,
Acting United States Attorney, John D. Adams, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darryl         T.    Luster      pled    guilty     to     possession       of    a

firearm     by      a    convicted         felon,       in    violation      of    18    U.S.C.

§ 922(g)(1)         (2006),         but    reserved       his     right    to     appeal        the

district court’s denial of his motion to suppress evidence found

in a search of a rental car Luster was driving.                              Luster argues

on appeal that he had a reasonable expectation of privacy in the

rental car because his wife was the authorized user and gave him

permission to drive it.                   Luster also contends that the district

court erred in finding the police officer properly conducted the

search pursuant to the impoundment and inventory exception to

the    Fourth       Amendment’s            warrant       requirement.             Finding        no

reversible error, we affirm.

               We review legal conclusions underlying the denial of a

motion    to     suppress          de   novo,    and    review     factual       findings       for

clear error.            United States v. Moreland, 437 F.3d 424, 429 (4th

Cir.   2006).            The       evidence     is     construed    in     the    light     most

favorable      to       the    government,        as    the     prevailing       party   below.

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

               A search can violate an individual’s Fourth Amendment

rights only when the individual has “a legitimate expectation of

privacy” in the place searched.                        United States v. Wellons, 32

F.3d 117, 119 (4th Cir. 1994) (citing Rakas v. Illinois, 439

U.S. 128, 143 (1978)).                  An expectation of privacy is legitimate

                                                  2
if the individual has a subjective expectation of privacy in the

area searched, and that subjective expectation of privacy is

objectively reasonable based on “concepts of real or personal

property    law”         or     “understandings          that    are     recognized        and

permitted by society.”               Rakas, 439 U.S. at 143 n.12.

            An     unauthorized           driver    of     a    rented        car    has   “no

legitimate privacy interest in the car” and, therefore, a search

of the car “cannot have violated his Fourth Amendment rights.”

Wellons, 32 F.3d at 119.                 This conclusion is not altered where

the authorized lessee allows the unauthorized driver to drive

the rental vehicle, as an unauthorized driver still does not

have permission of the rental company, the owner of the vehicle.

Id. at 119 n.2.           This principle is of particular applicability

here as Luster did not possess a valid driver’s license, and

thus   could       not        have    reasonably     believed          that    the     rental

agreement   would        have        authorized    him    to    operate       the    vehicle,

regardless of his wife’s consent.                  Therefore, the district court

correctly concluded that as an unauthorized driver, Luster did

not have a legitimate privacy interest in the car and thus the

search of the car did not violate his Fourth Amendment rights.

            Alternatively, Luster urges this court to reconsider

Wellons.       A    review       of     the   applicable        case    law     reveals    no

persuasive reason to overturn or alter the Wellons holding in

this instance.           See United States v. Ruhe, 191 F.3d 376, 388

                                              3
(4th Cir. 1999) (stating that a panel of this court is “bound by

prior   precedent    from        other    panels        in     this   circuit     absent

contrary law from an en banc or Supreme Court decision”).

           Because     Luster       had    no   legitimate            expectation     of

privacy in the rental vehicle, we do not reach Luster’s second

argument   regarding       the     propriety       of        the   inventory     search.

Accordingly, we affirm Luster’s conviction and sentence.                              We

dispense   with     oral    argument       because           the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          4